DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 23, 33, the term “different points in time” in claim 23, 33 is a relative term which renders the claim indefinite. The term “different points in time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagata et al (Pub. No.:  US 2007/0288124)
Regarding claim 21, 31, Hoffman et al disclose a tool tracking method comprising:
receiving stereo image data of a tool, wherein the tool includes a tracking marker  [see 0009, 0014, 0111, fig 2];
receiving first kinematic data for the tool [see 0009, 0014, 0111, fig 2]
determining a three-dimensional image-derived pose of the tool from the stereo image data of the tool and the tracking marker [see 0009, 0014, 0111, fig 2];
determining a first kinematic pose of the tool from the first kinematic data;
determining a pose offset between the image-derived pose of the tool and the first kinematic pose of the tool [see 0009, 0014, 0111, fig 2]; 
determining a corrected first kinematic pose of the tool based on the pose offset and the first kinematic data. [see 0009, 0014, 0111, fig 2]

Regarding claim 22,32, Nagata et al receiving second kinematic data for the tool [see 0009, 0014, 0111, fig 2]; 
determining a corrected second kinematic pose of the tool based on the pose offset and the second kinematic data [see 0009, 0014, 0111, fig 2]


Regarding claim 24, 34, Nagata et al wherein determining the corrected second kinematic pose of the tool is further based on the corrected first kinematic pose [see 0009, 0014].

Regarding claim 25, 35, Nagata et al wherein the first kinematic data and the stereo image data are recorded at substantially a same point in time [see fig 2].

Regarding claim 26, 36, Nagata et al receiving first kinematic data includes receiving the first kinematic data from kinematic joint sensors [see fig 2, 7].

Regarding claim 27, 37, Nagata et al determining the three-dimensional image-derived pose of the tool includes determining a three-dimensional pose of the tracking marker [see fig 2]

Regarding claim 28, 38, Nagata et al determining an identification feature for the tracking marker [see fig 2],

Regarding claim 29, 39, Nagata et al comprising comparing the three-dimensional image-derived pose of the tool to an expected tool state range [see fig 2, 7].

Regarding claim 30, 40, Nagata et al wherein the tracking marker includes at least three non-collinear features [see fig 2, 7].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793